On May29,1997, it was ordered, adjudged and decreed that for the offense of Sexual *70Intercourse Without Consent, a felony, the defendant is sentenced to Montana State Prison for a period of thirty (30) years, with twenty (20) years suspended upon the conditions hereinafter set forth. The Court recommends the defendant not be granted parole until he has completed the sex offender treatment program at Montana State Prison. The defendant is granted ninety-two (92) days’ credit for time served prior to sentencing. Conditions of defendant’s parole/probation are stated in the May 29,1997 judgment.
DATED this 1st day of October, 1997.
On August 21, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by deputy county attorney Michael Menahan.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The Sentence Review Division does request that the sentencing judge clarify whether the defendant is required to complete phase I and II of the Sex Offender Treatment program at Montana State Prison before being eligible for parole.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 21st day of August, 1997.
Alternate Chairman, Hon. Robert Boyd, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Edward R. Cowan for representing himself in this matter and also deputy county attorney Michael Menahan for representing the State.